Name: Council Regulation (EEC) No 1420/82 of 18 May 1982 fixing the guide price for soya beans for the 1982/83 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/ 16 Official Journal of the European Communities 12 . 6 . 82 COUNCIL REGULATION (EEC) No 1420/82 of 18 May 1982 fixing the guide price for soya beans for the 1982/83 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas in accordance with these criteria the guide price should be fixed at the level indicated below ; Whereas the guide price must be fixed for a stan ­ dard quality to be determined by reference to the average quality of beans harvested in the Com ­ munity ; whereas the quality laid down for the 1981 / 82 marketing year meets this requirement and can accordingly be used for the following marketing year, HAS ADOPTED THIS REGULATION : Article I For the 1982/83 marketing year, the guide price for soya beans shall be 52 - 74 ECU per 100 kilograms . Having regard to the Treaty establishing the Euro ­ pean Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1614/79 of 24 July 1979 laying down special mea ­ sures for soya beans ( J ), and in particular Article 1(1 ) and (3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2 ), Having regard to the opinion of the Economic and Social Committee (3 ), Whereas , when the guide price for soya beans is fixed on an annual basis, account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular, to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Whereas the second subparagraph of Article 1 ( 1 ) of Regulation (EEC) No 1614/79 provides more specifically that this price shall be fixed at a fair level for producers , having regard to the supply requirements of the Community ; whereas, to this end, a balanced relationship should be maintained between this price and the price of other oil seeds ; Article 2 The price referred to in Article 1 relates to beans :  in bulk , of sound, genuine and merchantable quality, and  with an impurity content of 2 % and, for beans as such , humidity and oil contents of 14% and 18 % respectively . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 May 1982 . For the Council The President P. de KEERSMAEKER (&gt;) OJ No L 190, 28 . 7 . 1979, p . 8 . ( 2 ) OJ No C 104, 26 . 4 . 1982, p . 25 . ( 3 ) OJ No C 114,6 . 5 . 1982 , p . 1 .